It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed.
The election expenses in question in this case were incurred for elections other than November elections, in odd numbered years and clearly come within the provisions of Section 5052, General Code, which requires that the same be paid from the county treasury as other county expenses.
Four members of this court are of the opinion that this section of the General Code is unconstitutional. Three members are of the opinion that this section is. not repugnant to any constitutional provision. The court of appeals held the statute constitutional. In such cases the Constitution of Ohio requires a concurrence of six members of the supreme court to declare a law unconstitutional. *447It follows that the judgment of the court of appeals must be affirmed.

Judgment affirmed.

Wan am aker, Newman and Matthias, JJ., concur.